                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

JAMES LAM, III,                                  )
                                                 )
                  Plaintiff,                     )
                                                 )
       V.                                        )          No. l:19-cv-138-JAR
                                                 )
ROBERT PARKS, et al.,                            )
                                                 )
                  Defendants.                    )

                                  MEMORANDUM AND ORDER

       This matter is before the Court upon its own motion On November 4, 2019, mail that this

Court sent to plaintiff was returned without a forwarding address, and plaintiff has not notified

the Court of any change in his address. The Local Rules of this Court require a pro se party to

promptly notify the Clerk of any change in his address or telephone number. See E.D. Mo. L.R.

2.06(B). "If any mail to a pro se plaintiff or petitioner is returned to the Court without a

forwarding address and the pro se plaintiff does not notify the Court of the change of address

within thirty (30) days, the Court may, without further notice, dismiss the action without

prejudice." Id.

        In this case, more than thirty days have passed since the mail was returned, and plaintiff

has not notified the Court of a change of address. The Court will therefore dismiss this action,

without prejudice, pursuant to Local Rule 2.06(B). This dismissal will not count as a "strike" for

purposes of28 U.S.C. § 1915(g).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice.                    A

separate order of dismissal will be entered herewith.
      IT IS FURTHER ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (ECF No. 2) is DENIED as moot.

      IT IS FURTHER ORDERED that plaintiffs motion for the appointment of counsel

(ECF No. 4) is DENIED as moot.
                       ~
      Dated this   0     day of December, 2019.



                                                   .ROSS
                                                  D STATES DISTRICT JUDGE




                                           2
